Perkins, J.- —
-This was a petition under the 351st section of c. 30 of the R. S., p. 549, by Andrew R. McClerry, William McClerry, and Ellen McClerry, children and heirs of Ellen McClerry, deceased, formerly Ellen Knight, a half-sister of Thomas J. Knight, deceased, against John A. Matson, administrator of the estate of said Thomas J. Knight, claiming a distributive share of said estate.
*80The facts of the case are these:
Said Thomas J. Knight died, a lunatic, in Cincinnati, Ohio, in 1844, leaving property in Brookville, Indiana, and in Natchez, Mississippi. On the 12th day of August, 1844, letters of administration upon his estate were granted, by the Franklin Probate Court of Indiana, to John A. Matson, who 'was duly qualified and took upon himself the bur-then of the appointment. In December, 1844, the Probate Court of Adams county, Mississippi, granted letters of administration upon said Knights estate to John Knight, of the city of Natchez, in said state, who was duly qualified, and who acted. Upon settlement of the estate in this state, by Matson, there remained in his hands 300 dollars for distribution among the heirs. Upon settlement of the estate in Mississippi, there remained in the hands of Knight, the administrator there, 3,277 dollars and 20 cents for distribution among the heirs. By the law of Mississippi the half-blood does not inherit. By the law of Indiana it does. Knight, the Mississippi administrator, under the order of the Court there, distributed the whole amount in his hands to the five brothers and sisters of the whole blood, giving them 653 dollars and 44 cents apiece. The petitioners in this case, succeeding to the rights of the sister of the half-blood, now claim the entire sum in the hands of Matson for distribution, 300 dollars, it being less than sufficient to make them equal with either of the heirs of the whole blood. The Court below refused to grant their petition.
In considering this case, the first question to be determined is, where was the domicil of Thomas J. Knight at the time of his death? The evidence is upon the record, and it satisfies us that his domicil was Brookville, in this state. His boyhood was spent in Brookville. When a young man, he went to Cincinnati to learn a trade. In 1838, or 1839, he went to Natchez, Mississippi, and engaged in business there with a brother. About 1842, he returned to Brookville; said he designed to make it his permanent abode; owned real estate there, and purchased and collected materials for building; voted at elections; *81interested himself in politics, .and the affairs of the town, as a citizen; said he did not intend to return to Natchez. He was an unmarried man. In the fall of 1843, he became insane; was sent to a hospital in Cincinnati for treatment; and died there in 1844.
His domicil, then, being at BrookviUe, his personal estate, (which that in the hands of both administrators was,) no matter where being, was distributable according to the law of Indiana. Story’s Conflict of Laws, s. 481. —2 Kent’s Com. 429. — Wheaton’s International Law, 188. And see R. S. of Indiana, p. 551. Hence the half-blood was entitled to share equally with the whole, in this entire estate, and the Court in Mississippi, as it assumed the distribution of the fund there, instead of remitting it to the principal administrator here, should have been governed in that distribution by our law. That Court having, however, acted otherwise, probably upon the ground that it was not shown there that the deceased, Knight, had changed his domicil to Indiana, it remains but to be determined whether we can, in any manner, notice the distribution of the fund made in Mississippi in deciding the cause before us. We do not regard the present petitioners as parties to the proceedings for distribution in that state, and, hence, théy are not, in our opinion, bound by them. We, then, can regard the distribution there only as a fact proved in this cause showing, that five of the six distributees of Knight's estate, have severally received a larger sum than now remains for distribution. We might so notice the fact, had the distribution been made by the administrator there, or here, in determining what should be done with the residue of the estate. Suppose the heirs of the whole blood were applying here for the distribution of this fund, and the fact were shown that they had severally received from the administrator more than their respective shares. Would not the Court act upon such showing, and attempt, in its action, to equalize the fund among all? So, should these petitioners receive the 300 dollars in question, and then go to Mississippi seeking to obtain a reversal of the proceedings there, or to obtain, *82in any manner, their proportionate share of the whole estate, they would, and should, be charged with these 300 dollars.
J. D. Howland, for the plaintiff.
G. Holland, for the defendant.
We see no objection to allowing the petitioners the 300 dollars in the hands of Matson.

Per Curiam.

The decree is reversed. Cause remanded to the Court below to make the allowance accordingly.